               UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF WISCONSIN


M. TERRI MASSALGIA,

                        Plaintiff-Appellant,

v.                                                   Case No. 18-cv-14-BBC


NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                        Defendant-Appellee.


                             NOTICE OF APPEAL



      Notice is hereby given that M. Terry Massaligia, by her attorney,
Dana W. Duncan, Duncan Disability Law, S.C. plaintiff in the above named
case, hereby appeals to the United States Court of Appeals for the Seventh
Circuit, an order dated January 3, 2019 and the judgment dated January 3,
2019 by Federal District Judge Barbara B. Crabb which affirmed the decision
of the Defendant, Nancy Berryhill, Commissioner of Social Security,
denying plaintiff’s application for disability insurance benefits under 42
U.S.C. §§ 216(i) and 223.
      Dated this 3rd day of March 2019.

                                          DUNCAN DISABILITY LAW, S.C.
                                          Attorneys for the Plaintiff

                                          /s/ Dana W. Duncan
                                          Dana W. Duncan
                                          State Bar I.D. No.
                                          01008917 555 Birch St
                                          Nekoosa, WI 54457
(715) 423-4000
